DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Notice of Allowability is in response to the Response After Final Action filed May 2, 2022 which was filed in response to the Final Office Action of March 7, 2022.

Response to Arguments
Starting at the top of the second page of the REMARKS/ARGUMENTS section of the Response After Final, Applicant argues the 35 U.S.C. 103 rejection of Claim 15 in the Final Office Action of March 7, 2022 is improper because column 2, lines 3-4 of U.S. Patent No. 5,746,081 to Klamma et al. (hereinafter KLAMMA) states two to three passages of the metal strip are necessary in the disclosed two-stand reversing train to accomplish the same rolling reduction a four or five-stand tandem mill would accomplish in a single pass and, therefore, its combination with U.S. Patent No. 5,706,690 to Connolly (hereinafter CONNOLLY) does not render the claim obvious because KLAMMA states it is incapable of achieving the same rolling reduction in a single pass.  Examiner finds this persuasive.  Accordingly, the 35 U.S.C. 103 rejections are withdrawn.

EXAMINER’S AMENDMENT
Authorization for this Examiner’s Amendment was given May 16, 2022 via e-mail from Applicant’s Attorney of Record, Michael Brandt, after the Examiner-initiated interview of May 11, 2022.  See the accompanying Interview Summary.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 15 (Currently Amended): A flexible converting a reversible rolling mill having at least one rolling stand erected on first civil works foundations with [[and]] a first production capacity[[,]] into an upgraded rolling mill having more than one rolling stand with [[and]] a second production capacitymethod comprising:
providing a reversible rolling mill 
at least one previously existing rolling stand erected on a first civil works;
an uncoiling device or pay-off reel and a first recoiling device or entry tension reel on a first side or entry side of [[the]] a previously existing rolling stand;
a second recoiling device or delivery tension reel on a second side or delivery side of [[the]] a previously existing rolling stand; and
operation equipment for operation and control of the reversible rolling mill, the operation equipment comprising a roll coolant tank, pumps, filters, heat exchangers and piping to the previously existing stand[[s]], electrics and automation systems, a hydraulic power pack and valves, gearboxes, a gearbox lubrication system, spot welding machines, shearing machines, roll change cars, threading equipment, belt wrappers and coil extraction machines[[,]]; 
in shadow time during operation of the reversible rolling mill 
providing new second civil works foundations, or utilizing already existing a previously existing rolling stand[[,]] and specifically configured for installing at least one additional rolling stand 
installing [[the]] at least one additional rolling stand on the second civil works foundations; [[and]]
providing an exclusive delivery side corresponding to the entry side of a previously existing rolling stand;
providing an exclusive entry side located on a same side as the delivery side of a previously existing rolling stand, the entry tension reel becoming a delivery tension reel only so that the rolling operation is done in one pass only and the rolling mill is not reversible,
extending existing operation equipment to the additional rolling stand or installing additional operation equipment for operation and control of the previously existing rolling stand and the additional rolling stands to obtain the upgraded rolling mill, and
performing at least partial check- up and/or cold commissioning of the operation equipment.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not appear to teach nor suggest upgrading the capacity of a reversible rolling mill by adding an additional stand and converting it to a single pass rolling mill as Claim 15 claims.  The 35 U.S.C. 103 rejection of Claim 15 in the Final Office Action of March 7, 2022 relied upon KLAMMA as the primary art reference, which discloses a method of upgrading capacity of a single-stand reversing mill by adding a second reversing mill, and relied upon CONNOLLY as a secondary prior art reference teaching conversion of a reversible rolling mill into a single pass only rolling mill.  However, as argued by Applicant, this combination does not take into account KLAMMA states multiple passes are necessary to achieve the same rolling reduction a longer rolling train of 4 or 5 stands is capable of accomplishing in a single pass.  Thus, the prior art reference combination of KLAMMA in view of CONNOLLY falls short of teaching the upgraded mill as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725